IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                             September 26, 2008
                               No. 07-51013
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

WESLEY B MAYES

                                           Plaintiff-Appellant

v.

FNU ISSAC, Supervisor of University of Texas Medical Branch; DR L
LINTHICUM, Texas Department of Criminal Justice Medical Services Director;
VERNON K PITTMAN, Warden; GILBERT CAMPUZANO, Regional Director;
OWEN J MURRAY, University of Texas Medical Branch Supervisor

                                           Defendants-Appellees


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 1:06-CV-163


Before GARWOOD, JOLLY and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Wesley Mayes, Texas prisoner # 1274331, appeals the district court’s grant
of summary judgment dismissing his 42 U.S.C. § 1983 complaint wherein he
alleged that he was denied his “non-mandatory” arthritis medication, pursuant
to prison policy, while the Travis State Jail was on lockdown. We review de novo



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-51013

a district court’s order granting a summary judgment motion. See Hernandez
v. Velasquez, 522 F.3d 556, 560 (5th Cir. 2008).
      Mayes argues that the individual defendants were not entitled to qualified
immunity because they were aware that the nurses were following an “old”
policy which (unlike the newer applicable policy) prohibited the dispensation of
non-mandatory medication during lockdown. Even if this court were to assume,
arguendo, that Mayes did make a showing of supervisory liability, Mayes failed
to make a threshold showing that the defendants were deliberately indifferent
to his serious medical needs. See Farmer v. Brennan, 511 U.S. 825, 835-37
(1994).1 The district court thus did not err in granting the individual defendants’
motion for summary judgment based on qualified immunity. See Johnson v.
Johnson, 385 F.3d 503, 524-25 (5th Cir. 2004).
      The district court also did not err by granting summary judgment in favor
of the defendant state agencies. Under the Eleventh Amendment, federal courts
lack jurisdiction to entertain suits in law or equity against a non-consenting
state, or a state agency, by its own citizens. In re Soileau, 488 F.3d 302, 305 (5th
Cir. 2007), cert. denied, 128 S. Ct. 1220 (2008); Martinez v. Texas Dep’t of
Criminal Justice, 300 F.3d 567, 573 (5th Cir. 2002). Mayes’s reliance on Monell
v. Dep’t of Social Services of City of New York, 436 U.S. 658, 694-95 (1978) is
misplaced because Monell concerned a suit against a municipality, and in no way
suggests that state agencies are subject to suit in federal court.
      Finally, Mayes has not shown that the district court abused its discretion
in denying his motion for the production of documents and for interrogatories.
See Moore v. Willis Indep. School Dist., 233 F.3d 871, 876 (5th Cir. 2000); see also
Heitschmidt v. City of Houston, 161 F.3d 834, 840 (5th Cir. 1998).



      1
       We also note that there is no evidence that any of the individual
defendants acted (or failed to act) with malice for the purpose, or with the intent,
of causing Mayes pain or injury.

                                         2
            No. 07-51013

AFFIRMED.




                 3